Name: 2004/831/EC: Commission Decision of 3 December 2004 amending Decision 2003/526/EC as regards classical swine fever control measures in North Rhine-Westphalia, Germany, and Slovakia (notified under document number C(2004) 4506)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  Europe;  means of agricultural production;  economic geography
 Date Published: 2004-12-04

 4.12.2004 EN Official Journal of the European Union L 359/61 COMMISSION DECISION of 3 December 2004 amending Decision 2003/526/EC as regards classical swine fever control measures in North Rhine-Westphalia, Germany, and Slovakia (notified under document number C(2004) 4506) (Text with EEA relevance) (2004/831/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Whereas: (1) In response to outbreaks of classical swine fever in certain Member States, Commission Decision 2003/526/EC of 18 July 2003 concerning protection measures relating to classical swine fever in certain Member States (2) was adopted. That Decision established certain additional disease control measures concerning that disease. (2) The classical swine fever situation in North Rhine-Westphalia, Germany, has significantly improved. Therefore, the measures adopted by Decision 2003/526/EC in relation with North Rhine-Westphalia should no longer apply. (3) In Slovakia, a case of classical swine fever has recently been detected in feral pigs in the district of VeÃ ¾kÃ ½ KrtÃ ­Ã ¡, which previously was not concerned by the disease. Therefore, Decision 2003/526/EC should be amended to take account of the epidemiology situation in that Member State. (4) In the light of the overall disease situation in France, Germany and Luxembourg by classical swine fever, it is appropriate to extend the validity of Decision 2003/526/EC. (5) Decision 2003/526/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/526/EC is amended as follows: 1. in Article 11, 31 October 2004 is replaced by 30 April 2005; 2. the Annex to Decision 2003/526/EC is amended as follows:  in Part I, point 1.A is deleted,  Part II is replaced by the following: Areas of Slovakia referred to in Articles 2, 3, 5, 7 and 8 The District Veterinary and Food Administrations (DVFA) of Trnava (comprising PieÃ ¡Ã ¥any, Hlohovec and Trnava districts); Levice (comprising Levice district); Nitra (comprising Nitra and ZlatÃ © Moravce districts); TopoÃ ¾Ã any (comprising TopoÃ ¾Ã any district); NovÃ © Mesto nad VÃ ¡hom (comprising NovÃ © Mesto nad VÃ ¡hom district); TrenÃ Ã ­n (comprising TrenÃ Ã ­n and BÃ ¡novce nad Bebravou districts) Prievidza (comprising Prievidza and PartizÃ ¡nske districts); PÃ ºchov (comprising PÃ ºchov and Ilava districts); Ã ½iar nad Hronom (comprising Ã ½iar nad Hronom, Ã ½arnovica and BanskÃ ¡ Ã tiavnica districts); Zvolen (comprising Zvolen and Detva districts); BanskÃ ¡ Bystrica (comprising BanskÃ ¡ Bystrica and Brezno districts); LuÃ enec (comprising LuÃ enec and PoltÃ ¡r districts); VeÃ ¾kÃ ½ KrtÃ ­Ã ¡. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 December 2004. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 183, 22.7.2003, p. 46. Decision as last amended by Decision 2004/625/EC (OJ L 280, 31.8.2004, p. 36).